DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1, 5-10, and 14-17 were pending and were rejected in the final office action mailed 12/7/2020. Claims 1, 6-7, 9, and 15-16 were amended. Claims 1, 5-10, and 14-17 remain pending and are examined in this office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/7/2021 has been entered.
 
Response to Arguments
Claim Objections: 
Applicant has amended claims 1 and 9 to recite “Curve Number” rather than “Control Number” and therefore the previous objections are withdrawn. 
35 USC § 112(b): 
Applicant’s arguments with respect to the previous § 112(b) rejections of claims 1, 5-10, and 14-17 (pg. 9 of remarks filed 5/7/2021) have been fully considered and they are persuasive. 
Claims 1 and 9 (and the respective dependent claims) were previously rejected as indefinite because it was unclear whether claims 1 and 9 require determining a single initial curve number that applies to a plurality of parcels, or if an initial Curve Number is determined for each parcel (i.e. a separate curve number for each parcel). Applicant has amended claims 1 and 9 to clarify that an initial Curve Number is determined for each parcel, thereby clarifying the previous issue. 
Claims 1 and 9 were also previously rejected as being indefinite because it was unclear whether the first step requires determining a single customized stormwater unit that applies to the plurality of parcels or if a customized stormwater unit is established for each parcel. Applicant has amended claims 1 and 9 to clarify that the claim requires summing customized stormwater units for each parcel of said plurality of parcels. 
Therefore the previous § 112(b) rejections of claims 1, 5-10, and 14-17 are withdrawn. 
35 USC § 101: 
Applicant’s arguments with respect to the previous § 101 rejections of claims 1, 5-10, and 14-17 (pgs. 10-15 of remarks filed 5/7/2021) have been fully considered but they are not persuasive.
Applicant first argues that “claims 1 and 9 recite far more than such broadly defined commercial interactions and fundamental economic practices” (pgs. 10-11 of remarks). Applicant appears to refer to additional elements in the claim in response to the examiner’s analysis under Step 2A Prong One, but the examiner reminds applicant that whether a claim recites additional elements that integrate the judicial exception into a practical application is a consideration under Step 2A Prong Two, while whether the additional elements amount to significantly more is a consideration under Step 2B. Applicant’s arguments that claims 1 and 9 
Applicant continues by arguing that the claims recite additional elements that integrate the abstract idea into a practical application (pgs. 11-12 of remarks filed 5/7/2021) because claim 1 requires collecting parcel size data from a remote, publicly accessible data source, i.e. an external data source. Applicant argues that this is “more than mere reference to a technological environment, and instead addresses the computer-specific challenge of how to exploit the existence of disparate data to collect and analyze that data at a separate and distinct analysis tool.” Applicant further argues that the claim “separately requires transmitting yet another, disparate physical element of a remote stormwater utility device” and the method “address the particular computer-specific challenge of how to bring disparate data and computing elements together from such disparate systems and nonetheless implement an analytical process that enables establishment of a critical value (a stormwater utility fee revenue and/or a rate) at one of those entities, despite not having (before the invention herein) the ability to access and merge the e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.” Merely collecting data in order to analyze it (e.g. basic computer functions) or transmitting information to another computer does not overcome any alleged “computer-specific challenge,” and any person of ordinary skill in the art would know that nearly any computer connected to the Internet is capable of retrieving information from a database and transmitting information to another computer (i.e. these functions are well within the “ordinary capacity” of an off the shelf computer). Instead, this step merely amounts to gathering information, and the fact that 1) the gathering of information comes from a remote data source and 2) the result of the performance of the abstract idea is output to “a remote stormwater utility computing device” through an “interactive electronic page” merely links the performance of this abstract step to a particular technological environment. The instant application merely makes use of a general purpose computer for receiving data from a remote data source and transmitting information from the processor to another computer (i.e. the remote stormwater utility device), and as such the claim invokes 
The examiner further respectfully disagrees with Applicant’s arguments that the claims are far more than the use of “generic computer elements” (pg. 12 of remarks).  The data source under the broadest reasonable interpretation is no more than a generic database storing information. Applicant’s own specification states “computer system 700 includes a processor 706, which may comprise a special purpose or a general purpose digital signal processor” (pg. 18). Further, applicant’s specification in pgs. 17 describes the computing devices and stormwater utility computing device in such terms that “each of user computing device 200, stormwater 
Referring to Step 2B, applicant argues that the claims recite significantly more than an abstract idea (pgs. 12-13 of remarks). Applicant argues in particular that the manner in which the claimed components interact amounts to significantly more, however, as already discussed in detail above, merely reciting disparate distributed components does not result in the claimed invention being eligible, and collecting data from one component to perform the abstract idea on a processor, and outputting the results on an electronic page on another device does not add anything that amounts to significantly more in the claims. The courts have additionally recognized that the functions of “receiving or transmitting data over a network, e.g. using the Internet to gather data” (see MPEP 2106.05(d)(II) citing Symantec; TLI Communications LLC; OIP Techs. and buySAFE, Inc. v. Google) and “storing and retrieving information in memory” (see MPEP 2106.05(d)(II) citing Versata and OIP Techs.) are well-understood, routine, and convention activities performed by generic computer components, which are also recited at a high level of generality and merely used as tools to apply the judicial exception (i.e. abstract idea). 
Applicant also argues that none of the court decisions for identifying abstract ideas is similar to the claimed invention (pgs. 13-14 of remarks). First, see MPEP 2106.05 “As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp. (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). Additionally, the examiner has identified the claims as falling under the “certain methods of organizing human activity” category because it recites processes relating to performing commercial interactions and business relations (i.e. determining a stormwater utility fee). 
Applicant’s arguments that the claims do not preempt the field of generating per-parcel utility fees or price setting for such fees (pg. 14) are further not persuasive as “questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B).” MPEP 2106.04. 
Applicant argues that the claims are eligible for similar reasons to BASCOM
Pending claims 1, 5-10, and 14-17 remain ineligible under § 101 and the rejection has been maintained. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-10, and 14-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Regarding independent claims 1 and 9:
Independent claims 1 and 9 recite limitations for: 
collecting parcel size data for parcels in a municipality, 
sending/receiving said parcel size data
generating an estimate of municipality average impervious surface area using said parcel size data by: 
determining an initial Curve Number for each parcel of a plurality of parcels in said parcel size data;
determining an expanded range of Curve Number values for said plurality of parcels in said parcel size data by interpolating parcel area, impervious surface area, and impervious percentage of said initial Curve Numbers;
determining a relationship of Curve Number to lot size for said plurality of parcels
performing linear regression analysis of data indicating said relationship of Curve Number to lot size for said plurality of parcels; and
establishing a customized stormwater unit equal to a product of Curve Number and Lot Size for said plurality of parcels; 
generating a per-parcel stormwater utility fee based on the estimate of municipality average impervious surface area by: 
summing the established, customized stormwater units for each parcel of said plurality of parcels and
dividing a total target revenue by said sum of stormwater units for said plurality of parcels and
calculating at least one of (i) a total stormwater utility fee revenue based on a total number of stormwater units for parcels in said municipality and an established rate, and (ii) a rate based on said total number of stormwater units for parcels in said municipality and a target total stormwater utility fee revenue
determining that one of said parcels of said plurality of parcels has implemented a stormwater mitigation product; and
in response to determining that said one of said parcels of said plurality of parcels has implemented a stormwater mitigation product, automatically generating at said processor an updated per-parcel stormwater utility fee associated with said one of said parcels
 (Step 2A Prong One) The processes recited independent claims 1 and 9 amount to concepts for collecting data on parcel sizes, performing calculations to generate estimate In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a ‘‘series of mathematical calculations based on selected information’’ are directed to abstract ideas).” Therefore, although the claims are identified to fall under multiple abstract idea groupings, “the examiner should consider the limitations together as a single abstract idea for Step 2A Prong Two and Step 2B (if necessary) rather than as a plurality of separate abstract ideas to be analyzed individually” as specified in MPEP 2106.04. Also see, MPEP 2106.04(a) specifying “examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim 
(Step 2A Prong Two) The additional elements do not integrate the judicial exception (i.e. abstract idea) into a practical application. Claims 1 and 9 recite additional elements including: a computer/computer system, data storage device, remote publicly accessible data source, a processor, and a remote stormwater utility computing device. However, the claims considered as a whole recite mere instructions to apply the abstract idea for collecting and analyzing parcel data, generating a utility fee for the parcels, and calculating/determining a stormwater utility fee revenue/rates using generic computer components (i.e. the computer, data storage device, processor, and remote stormwater utility computing device engaging an electronic page). The fact that the data storage device is used for collecting parcel information from a remote publicly available data source, and the transmission of an interactive electronic page used by a remote stormwater utility computing device, merely generally links the performance of the abstract idea to a particular technological environment (i.e. using storage for receiving data and using the electronic page to generate/view the results of the processor performing the abstract idea steps). Even further, the step for “collecting at one or more data storage devices parcel size data…from a remote, publicly accessible data source” amounts to insignificant extra-solution activity (e.g. mere data gathering in conjunction with a law of nature or abstract idea). The output of an interactive electronic page through a remote stormwater utility computing device, in addition to generally linking the abstract idea to a particular computer e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.” Performing the abstract idea in a distributed manner (e.g. collecting data from one component to perform the abstract idea on a processor, and outputting the results on an electronic page on another device) alone does not infer eligibility under § 101 or integrate the judicial exception (i.e. abstract idea) into a practical application.  Therefore, as the claims recite mere instructions to apply the abstract using generic computer components, while at best linking the performance of the abstract idea to performance within a particular technological environment or reciting extrasolution activity, the abstract idea is not integrated into a practical application. 
(Step 2B) Claims 1 and 9 do not recite anything that amounts to significantly more than the abstract idea, whether the additional elements are considered alone or in an ordered combination. For example, as seen above, the claims recite mere instructions to apply the abstract idea using generic computer components (i.e. the computer, data storage device, processor, and remote stormwater utility computing device engaging an electronic page). The use of the data storage device for collecting parcel information from a remote publicly available data source, and the transmission of an interactive electronic page used by a remote stormwater utility computing device, merely generally links the performance of the abstract idea to a particular technological environment and amounts to insignificant extrasolution activity. The courts have Symantec; TLI Communications LLC; OIP Techs. and buySAFE, Inc. v. Google) and “storing and retrieving information in memory” (see MPEP 2106.05(d)(II) citing Versata and OIP Techs.) are well-understood, routine, and convention activities performed by generic computer components. As mentioned above, MPEP 2106.05(f) states that “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.” Considering the above additional elements in an ordered combination does not change the analysis above as it does not add anything significant to the claims, or otherwise amount to significantly more than the abstract idea. Therefore, as independent claims 1 and 9 are directed to an abstract idea without reciting anything that integrates the judicial exception into a practical application or amounts to significantly more, they are ineligible under § 101. 
Dependent Claims 5-8, 10, and 14-17:
Claims 5 and 14 recite steps further describing abstract idea above, including analyzing data regarding parcel sizes and establishing a customized storm water unit. None of these processes change the fact that the claims as a whole are directed to an abstract idea, nor do they add any further additional elements. 
Claims 6-7 and 15-16 recite further abstract idea steps (establish an account, monitor the account for a transaction, adjust a fee) that do not alter the analysis above or add any additional elements. 
Claims 8 and 17 further recite transmitting an interactive electronic page providing an e-commerce portal through which said user computing device may access third party product/service providers. However, at best, this amounts to insignificant extrasolution activity that does not add anything significant to the claims. As the function only requires transmitting the page, it amounts to receiving or transmitting data over a network, which the courts have identified as well-understood, routine, and conventional. See MPEP 2106.04(d)(II) citing Symantec, OIP Techs., TLI Communications, and buySAFE. The fact that the page provides an e-commerce portal with third party stormwater products/service providers merely limits the transmitted page to a field of use but does not add anything significant to the claims, nor does it amount to any type of improvement to any technology. 
Claim 10 recites a remote computing device in communication the processor via cloud computing services. This limitations links the performance of the judicial exception to a particular technological environment but does not add anything that amounts to significantly more to the claims. Applicant’s specification in pgs. 20-22 describes the remote computing device and cloud computing services in a general manner that imply that they are merely used to apply the judicial exception using these computer elements, and do not indicate that they are integral to the claimed invention, as the specification also states that “those skilled in the art are readily able to program and implement the invention using any computer system or network architecture” (pg. 22). Therefore claim 10 does not integrate the judicial exception into a practical application or add significantly more. 
Therefore, as claims 1, 5-10, and 14-17 are directed to an abstract idea without reciting anything that amounts to significantly more, claims 1, 5-10, and 14-17 are ineligible under § 101. 

Novelty/Non-Obviousness
Claims 1, 5-10, and 14-17 are novel and non-obvious over the prior art for the following reasons: 
Regarding claims 1 and 9: US 200060262963 A1 to Navulur teaches a method for determining a parcel-based fee for water runoff (Navulur: ¶ 0004), including collecting data from a public source that includes parcel size information (Navulur: ¶ 0025, ¶ 0029, Fig. 3) and analyzing the received data by an image processor (Navulur: ¶ 0025). Navulur further teaches estimating impervious surface area on a per-parcel basis (Navulur: ¶ 0024; also ¶ 0015, ¶ 0029, ¶ 0030) and a per-parcel stormwater utility fee using the impervious surface area per parcel (Navulur: ¶ 0024, ¶ 0015-0016). “EPA” (NPL Reference U, previously cited on the 8/10/2020 PTO-892) teaches estimating a municipality average impervious surface area using parcel size information (EPA: Pgs. 2-5). US 6868391 B1 to Hultgren teaches presenting a customer’s determined utility fee on a computer via an interface (Hultgren: Col. 14: 12-27), which in view of the disclosures of Navulur and EPA above would be reasonably applied to the display in an interface of per-parcel stormwater utility fees. 
However, Navulur, “EPA”, and Hultgren (previously cited to teach claims 1 and 9) fail to explicitly teach several aspects of the claimed invention, including: 1) determining an initial curve number for the plurality of parcels, 2) determining an expanded range of curve number values for the plurality of parcels by interpolating parcel area, impervious surface area, and impervious percentage of the initial curve numbers, 3) determining a relationship of curve number to lot size for the parcels, 4) performing linear regression analysis of data indicating the relationship of curve number to lot size, 5) establishing a customized stormwater unit as a product of control number and lot size for the parcels, then summing the customized stormwater 
Regarding element “1” above, Applicant admits in the specification (pgs. 10-11) that TR-55 SCS Runoff values, which include established curve numbers for different residential parcel sizes (see pg. 11 of applicant’s specification showing curve number increases as parcel size decreases) are well-known by those in the art. 
Regarding elements “3” and “4”, “Gladstone” (8/10/2020 PTO-892, pg. 1 NPL reference V) teaches a relationship via linear regression equations between two stormwater values including parcel size and impervious surface area (Gladstone: Pgs. 2-3, and Pg. 9 showing Appendix A.1: Regression Equations showing relationship between the variable ‘x’ which is parcel size and a curve number (slope of the linear equation in this case), which estimates ‘y’ impervious square feet), which would have suggested a relationship between known values of curve number and parcel size. 
Regarding element “5” above, “Charleston County” (NPL Reference X on 8/10/2020 PTO-892) teaches that a product of a customized ERU ratio and a lot size would determine a customized ERU number for properties based on a product of lot size and the determined “Control number”, (Charleston County: Pgs. 2-4) and Gladstone
Regarding element “6” above, “Gladstone” further teaches a summing the ERUs of all lots for a municipality (Gladstone: Pg. 3 part D “total ERU calculation”, which as per above, are customized units) and dividing the total target revenue by the total ERUs, i.e. sum of storm water units, to determine the yearly rate expressed a dollar amount per ERU (Gladstone: Pg. 4) and US 20160275633 A1 to Gitt teaches an electronic interface page for generating and presenting utility rates (Gitt: ¶ 0057-0059, ¶ 0072, ¶ 0098, ¶ 0115, ¶ 0130-0132, ¶ 0135 showing calculating various utility costs and displaying to user interface), which in combination would suggest the interactive electronic page of element “6”. 
However, even when all of the references above are considered in combination, they would not have been obvious to combine, in any order, such that they teach exactly as claimed, “determining by the processor an expanded range of Curve Number values for said plurality of parcels in said parcel size data by interpolating parcel area, impervious surface area, and impervious percentage of said initial Curve Numbers.” Furthermore, while Gladstone suggests determining a relationship of two stormwater values and linear regression analysis of data indicating the relationship of the values, it would not have been obvious to then combine the current combination of references (Navulur, EPA, Hultgren, Gladstone) with further teachings from the “EPA” and “Charleston County” 
The closest NPL reference not already mentioned above is “Hawkins” (NPL Reference U on PTO-892 dated 12/7/2020) which teaches a method of determining CN (curve number) values based on data (pgs. 334-342 generally) – however, Hawkins does not do so by expanding a range of curve number values by interpolating parcel area, impervious surface area, and impervious percentage of initial curve numbers as claimed or cure any of the other deficiencies of the prior art above. None of the other previously cited references cure the deficiencies of the prior art above. 
Therefore, for the reasons described above, independent claims 1 and 9 are novel and non-obvious. Dependent claims 5-8, 10, and 14-17 are also novel and non-obvious as they depend from independent claims 1 and 9. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/HUNTER A MOLNAR/Examiner, Art Unit 3628          

/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
May 20, 2021